Citation Nr: 0306751	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  96-48 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for stomach ulcers.

4.  Entitlement to service connection for residuals of 
frostbite of the feet.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had active service from February 1954 to December 
1955.

This matter comes before the Board of Veteran's Appeals 
(Board) from rating  decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Service connection for hypertension and bilateral hearing 
loss was denied by a final rating action in March 1988.

The Board in December 2000 reopened and remanded the claims 
for service connection for hypertension and bilateral hearing 
loss for additional development.  In addition the issues of 
service connection for stomach ulcers, frostbite of the feet, 
and PTSD were also remanded for additional development.  The 
case has now been returned to the Board for adjudication.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims. 

2. The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  Service medical records are negative for complaints or 
findings indicative of bilateral hearing loss.

4.  The competent and probative evidence does not establish 
that a bilateral hearing loss disorder is related to service 
or to a service-connected disability.

5.  Service medical records are negative for complaints or 
findings indicative of a hypertensive disorder.

6.  The competent and probative evidence does not establish 
that a chronic hypertensive disorder is related to service or 
to a service-connected disability.

7.   Service medical records are negative for complaints or 
findings indicative of a stomach disorder.

8.  The competent and probative evidence does not establish 
that a stomach disorder is related to service or to a 
service-connected disability.

9.   Service medical records are negative for complaints or 
findings indicative of frostbite of the feet.

10.  The competent and probative evidence does not establish 
that residuals of frostbite is related to service or to a 
service-connected disability.

11.  The veteran did not engage in combat with the enemy.

12. There is no competent medical evidence demonstrating the 
presence of post-traumatic stress disorder, and there is no 
allegation that such evidence exists.

13. The evidence submitted in support of the claim does not 
establish a current disability of post-traumatic stress 
disorder.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 1991 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).

2.  Hypertension was not incurred in active service, and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002).

3.  A stomach disorder was not incurred in active service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).

4.  Frostbite of the feet was not incurred in active service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

5.  PTSD was not incurred in or aggravated by the veteran's 
active military service. 38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.159 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000:
As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.   On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussion in the 
September 1996, and November 1996 rating decisions; the Board 
decision/remand in December 2000; the November 1996, and 
August 1998 statements of the case; and, the August 1998, 
November 1998, April 2000 and October 2002 supplemental 
statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
The appellant has been afforded several VA examinations, 
addressing the disabilities on appeal.  Service, VA and 
private outpatient and hospital treatment records have been 
associated with the claims file.  There does not appear to be 
any outstanding medical records that are relevant to this 
appeal.

Factual Background:
The veteran served on active duty in the Army from February 
1954 to December 1955, including service in Korea.  There is 
no indication of any combat service.   Service medical 
records indicate that the veteran was treated for a right 
ankle sprain in March 1953.  An April 1954 note indicated his 
boots were too big causing blisters.  

The preinduction and the separation examination were negative 
for any hypertension, hearing loss, stomach ulcers, foot 
disorders, or acquired psychiatric disorders.

In February 1988 the veteran filed a claim for service 
connection for hypertension, and bilateral hearing loss.  By 
rating action in March 1988 service connection was denied.  
The veteran did not timely appeal this action and it became 
final.

A VA discharge summary note shows that the veteran's blood 
pressure was taken a number of times over a 21-day 
hospitalization period.  Maxzide was prescribed because one 
reading was 142/100; however, hypertension was not diagnosed.  

By rating action in February 1993 the veteran was granted a 
nonservice pension.  In making that award the RO noted the 
veteran had a long history of hypertension, and coronary 
artery disease.  He also was diagnosed with diabetes 
mellitus, and peripheral vascular disease of the thighs and 
calves with intermittent claudition.  In addition, he was 
taking medication for gastrointestinal problems.  Several 
other chronic disorders were diagnosed.

In July 1996, the veteran filed to reopen his claim for 
service connection for hypertension and bilateral hearing 
loss.  He also filed a new claim for residuals of frostbite 
of the feet and stomach ulcers.

By rating action in September 1996, the RO found that new and 
material had not been submitted to reopen the claims of 
service connection for hypertension and bilateral hearing 
loss.  In addition service connection was denied for 
residuals of frostbite of the feet and stomach ulcers as 
service records were silent for any complaints or treatment 
of these conditions.

In October 1996, the veteran filed a notice of disagreement 
with the September 1996 rating action.   In addition he 
claimed service connection for a nervous disorder in that 
correspondence.

By rating action in November 1996, service connection for a 
nervous disorder diagnosed as anxiety disorder was denied as 
the evidence failed to establish a nexus between a nervous 
disorder and any complaints or treatment during service.

In a February 1998 VA rating examination the veteran stated 
that his feet were frozen in Korea in 1955.  There was no 
heat in the winter and the temperature was 30 below at night 
and 20 below in the daytime.  He had on GI clothes, which 
were thin, and his feet were frozen.  He was also on guard 
duty in the same area and his feet were frozen again.  Since 
that time he has had pain and burning in both feet.  At times 
they became red.  His toenails turned black and he lost them.  
He did not have blisters.  He had some dark areas and a lot 
of peeling on his feet.  He also had some tenderness and 
burning on his feet since then.  It had been worse recently 
and had gone up his hips.  He was not taking any medication, 
and treated his feet by wearing warm clothes and covering 
them with blankets.  He had been seeing his own doctor since 
service and a podiatrist for 2 years .  

On examination, the veteran limped off his right leg when he 
walked.  Skin color was pink and normal when sitting but when 
he dangled his feet for a while the soles became reddish 
purple.  He had 1+ edema bilaterally especially after 
dangling his feet.  The foot temperature was cool compared to 
the rest of the body.  The skin was dry with normal texture.  
There was no ulceration but there was a 2x3 cm. patch on the 
left lower leg where he reported having an ulcer in the past.  
Hair growth was decreased from the sock level down.  There 
were some flaky areas between the toes and on the bottom of 
the feet, and evidence of a fungal infection with the nails 
thickened in the past.  Sensation and pinprick were decreased 
in the lower extremities.  

The diagnoses were: severe peripheral vascular disease and 
thickened nails, fungal infection.  The examiner opined that 
this can go along with the veteran's history of cold injury: 
COPD, SP myocardial infarction x2, diabetes mellitus, 
hypertension, obesity, minimal edema of the fee, and history 
of burning and blisters of the feet.

The Board in December 2000 reopened and remanded the claims 
for service connection for hypertension, and bilateral 
hearing loss.  In addition the claims for service connection 
for stomach ulcers, frostbite, and PTSD were remanded for 
additional development.

In a December 2001 VA audiometric examination, the veteran 
related hearing problems for many years.  He also complained 
that his right ear was frequently painful and itching.   He 
reported that while in the army he was on an airplane that 
apparently made a fast descent for landing.  He believes that 
his eardrum ruptured but he did not receive medical 
attention.  He reported being hospitalized in 1995 for a 
right ear problem at the Nashville VAMC.  He thought the 
doctor told him he had a fungal infection at that time.  In 
addition to typical combat artillery noise in Korea he also 
reported exposure to recreational hunting type noise.  There 
was no tinnitus reported.



The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
40
50
LEFT
20
25
30
50
55

The average decibel loss was 40 for both ears.  Speech 
audiometry revealed speech recognition ability of 96 percent 
bilaterally.   Pure tone testing indicated a mild to 
moderately sensorineural hearing loss in the right ear from 1 
to 4000 Hz, and mild to moderately severe sensorineural 
hearing loss in the left ear from 2 to 4000 Hz.  There was 
excellent speech discrimination.  No nexus opinion as to any 
relationship to service, or to noise exposure in service was 
offered.

In an October 2002 addendum to the December 2001 VA 
audiometric examination, the examiner reviewed the 
examination results and claims file.  She noted no formal 
audiometric test results in service, although normal hearing 
was suggested at whisper tests performed at examinations in 
1954 and 1955.  There was no supporting documentation of any 
hearing loss present within 1 year of discharge from service.  
There was one episode of treatment for otitis in the mid 
1990s, which would not have had a great impact on the current 
hearing levels.  The examiner opined that based on the 
minimal degree of high frequency hearing loss found in both 
ears: the loss was less likely to be related to his military 
service time.

In a June 2002 VA examination, the veteran related a history 
of hypertension since 1956 reportedly diagnosed in service 
but he did not get medication for it until later on.  He 
reported his blood pressure (BP) was now under control.  BP 
readings were 186/86, 174/82, and 166/94.  He also had a 
history of coronary artery disease since 1995, and diabetes 
since 1989 with diabetic peripheral neuropathies and vascular 
disease.  He had several other medical problems including 
dermatfibroma, actinic keratsis, chronic low back pain, 
stomach ulcers, hearing problems, and diabetic retinopathy.  
He also reported suffering from frozen feet in service.  He 
has coldness and soreness all the time in the feet and legs 
with numbness and sharp pain going down his legs at night.  
He wore special shoes and used a cane.  The diagnoses were 
coronary artery disease, hypertension and hypertensive 
cardiovascular disease, diabetes with peripheral vascular 
disease and neuropathy.  The examiner opined that his 
coronary artery disease was more likely related to his 
diabetes and hypertension.

In an October 2002 addendum to the June 2002 VA examination, 
the examiner noted the examination was for hypertension and 
aid and attendance.  The veteran had related a history of 
hypertension since 1954 but did not require any medication.  
Medication was started much later, but he could not remember 
the year. The diagnoses were hypertension not fully under 
control: Comorbid diabetes mellitus, coronary artery disease, 
arrhythmia, and dyslipidemia, which affect each other.

On examination of mental disorders in June 2002, the examiner 
noted no significant evidence of malingering, exaggeration, 
denial, or lack of effort.  However the examiner was 
concerned by the vagueness in reporting some of the 
historical information and a suggestion in some comments of 
more antisocial behavior than reported.  The examiner was 
also concerned about memory complaints and an inability to 
answer some questions due to a poor memory although he was 
able to drive himself to the examination and arrive early 
without assistance.  The veteran reported 3 operations 
including once when he split his head open in a motor vehicle 
accident.  He stated that, "his brain was hanging out, he 
had a loss of consciousness for 20 minutes at least."  He 
was pronounced dead on two different occasions at the time of 
the accident.  He also reported several heart attacks.  Prior 
to 1995 he was not aware he was having them, as they were not 
diagnosed until June 1995.  He also had ulcers and an ear 
infection first diagnosed in Korea.  He had never been 
hospitalized for psychiatric or mental reasons.  He reported 
he had seen a psychiatrist at VA from about 1997 to 2000, and 
said that she thought he had PTSD.  He denied ever being in 
counseling or psychotherapy. 

The veteran reported to the examiner that he was in service 
from 1954 to 1955 for a total of 22 months.  He was in a 
combat zone cleaning up field wire but not while the war was 
going on although they were fired upon.  He had some 
disciplinary problems for fighting although no court martial 
or article 15 was received.  He reported his feet frozen up 
to his knees in Korea.  His ears hurt when he was in a plane 
that dropped too quickly in altitude.   He was not wounded in 
service other than possible frostbite.  The overall level of 
traumatic stress exposure was low.  

Possible PTSD symptoms were described such as:  he had been 
very upset over losing his daughter and the time he spent in 
Korea.  When asked about specific events in Korea he could 
give no details and no specific events.  He had a friend who 
was killed while he was over there.  He did not kill anyone.  
He reported on at least one occasion he saw a child running 
towards American soldiers with hand grenades in each hand and 
the pins pulled out.  The child was shot.  He also saw dead 
and dying children.  He had some contact with dead bodies.  
He was not treated badly when he returned from Korea.  
Diagnoses were: Axis I- dysthymia, adjustment disorder, with 
depressive and anxiety symptoms secondary to physical 
problems, chronic pain, and limitations on daily life, and 
alcohol dependence in remission: Axis II- personality 
disorder, NOS with antisocial and paranoid features: axis 
III- physical disorders and conditions: Axis IV- psychosocial 
stressors and environmental problems: Axis V- Global 
Assessment of Functioning (GAF) score of 55. 

In an August 2002 addendum to the mental disorders 
examination, the examiner commented on the relationship 
between the veteran's psychiatric diagnoses and service.   He 
noted that: Axis I- dysthymia, was not thought to be related 
to his time in service.  The adjustment disorder, with 
depressive and anxiety symptoms secondary to physical 
problems, chronic pain, and limitations on daily life.  This 
was thought to be at least partly related to the physical 
disorders that he incurred in service to the extent that 
these physical disorders were service connected.  He should 
be considered for anxiety and depression secondary to those 
problems.  (The Board notes as the veteran is not service 
connected for any disorders, this analysis is moot).  The 
personality disorder, NOS with antisocial and paranoid 
features was not related to his service connection.  

The examiner reported that with regard to the veteran's 
stomach and duodenum, he reported that while in Korea in 1954 
he would wake up in the morning feeling a lot of burning in 
his chest and sour taste in his mouth.  He used to be very 
nervous and he drank a lot of alcohol due to his nervousness 
and depression.  He had x-rays done which found nothing.  In 
1977 he was put on Zantac.  Before that he took some pills 
over the counter.  He has not had any bleeding requiring any 
kind of blood transfusion from the upper or lower GI.  He 
still felt distended and nausea with fried foods in 
particular.  In 1977 a esophagogastroduodenoscopy examination 
(EGD) was done.  Later that year a colonoscopy was done.  
Afterwards he was offered another EGD, which he refused.  He 
also has constipation and used stool softener a couple of 
times a month.  He has no signs of anemia, melena, or 
hematemesis.  He presently takes Zantac 150mg twice a day for 
reflux .  

The examiner noted oral hygiene was okay, no lesions seen, no 
putrid smell.  Abdomen had positive bowel sounds, 
protuberant.  The diagnoses were gastroesophageal reflux 
disease (GERD) on medication.  The examiner did not have the 
1977 EGD report and the veteran would not allow another EGD.  
The cause of his GERD was not clear and the examiner did not 
know if the veteran had helicobacter pylori infection.  

Regarding a cold injury, the veteran reported that his feet 
were frozen in 1955 in Korea.  He had a problem with his 
knees and he treated them by just keeping them very warm at 
that time.  He did not go to sickbay and does not recall any 
swelling at the time just soreness and pain.  Now he feels a 
lot of soreness and cannot feel his legs while walking.  He 
has swelling of the legs, tingling, burning of his toes and 
heels.  He gets recurrent fungal infections of his toenails.

The examiner noted positive +1 both feet, swelling of the 
legs from the knees to all the foot, +1 pitting edema.  
Decreased sensation of the toes and dorsum and plantar foot 
compared to the leg.  The diagnoses were peripheral 
neuropathy, and diabetes.  The examiner opined that there was 
a low likelihood of contribution of frozen feet because he 
did not get any treatment at that time.  He did not need any 
treatment at that time so it was hard to say if that 
contributed or not.

The file contains the service medical records. It also 
contains extensive medical records beginning decades after 
the veteran's service.  Included are a VA hospital discharge 
summary in March 1988 indicating diagnoses of alcohol 
dependence, continuous: COPD with bronchitis, tinea pedis, 
bilaterally, and seborrheic dermatitis hair and scalp.  None 
of these medical records contain any nexus opinion regarding 
any current disorders and his period of service.

The file also contains letters from the veteran's parents and 
brother noting that he joined the army at 16 years of age.  
After his return from Korea he was a different person.  He 
was extremely nervous and had a violent temper.  He related 
to them how his feet were frozen in Korea on 2 occasions.  He 
also had stomach troubles since service.  He had problems 
with high blood pressure although, "at the time we did not 
realize it."  He also had a bad hearing problem since 
returning from the army.  "We also did our best to treat him 
at home many times without going to the doctor."


Criteria & analysis: 

General:  Service connection may be established by a showing 
that the veteran currently suffers from a disorder that is 
attributable to disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

In addition to the regulations cited above, where a veteran 
served for at least 90 days during a period of war or after 
December 31, 1946, and cardiovascular-renal disease including 
hypertension, stomach ulcers (peptic or duodenal), and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  This is a rebuttable 
presumption. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).


Bilateral hearing loss:

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2002). 

The evidence does not show that the veteran participated in 
combat.  As a result, an analysis as to the applicability of 
38 U.S.C.A. § 1154(b) is not necessary.  The Board 
parenthetically notes that, even if the veteran did have 
combat service, 38 C.F.R. § 1154(b) does not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss.  In this regard, the Board notes that it is the Board's 
responsibility to determine the probative weight of evidence. 
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The Board recognizes that the competent medical evidence 
reveals that the veteran currently has bilateral hearing loss 
and that the veteran relates it to his service.  However, the 
record before the Board contains no competent evidence that 
the veteran actually had any hearing loss disorder during 
service or for decades thereafter.  Moreover, there is no 
medical evidence demonstrating a causal relationship between 
the veteran's active service and his current hearing loss.  
In this regard, the Board notes that the veteran's own 
assertions as to such medical relationships are entitled to 
no probative weight as he is a layperson.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the August 2002 assessment of the veteran's hearing loss, 
the examiner reviewed the file and noted that normal hearing 
was suggested by testing in 1954 and 1955.  The examiner 
found that the minimal degree of high frequency hearing loss 
in both ears is less likely to be related to the veteran's 
military service.  This evidence weighs heavily against the 
veterans lay assertions that his hearing loss is connected to 
service.  As the preponderance of the evidence is against the 
veteran's claims for service connection for bilateral hearing 
loss, the benefit of the doubt doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Hypertension:  

A review of the service medical records is entirely negative 
for any hypertensive disorder and hypertension was first 
diagnosed many years after service.  Hence, there is no 
medical evidence showing hypertension either in service or to 
a degree of 10 percent within the one year presumptive period 
following the veteran's separation from active duty service.  
Additionally, there is no medical evidence of a nexus or link 
between the veteran's current hypertension and a disease or 
injury in service.  While the veteran may believe that his 
current hypertension is related to his military service, it 
is the province of trained health care professionals to 
provide medical opinion as to the diagnosis of a disability 
or, as in the case at hand, an opinion as to the etiology of 
that disability.  As the veteran has no medical expertise 
regarding the medical causation of any disability pertaining 
to his hypertension, his contentions in this regard have no 
probative value.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions. See Tirpak v. 
Derwinski, 2 Vet. app. 609, 611 (1992).

The Board finds that the veteran's currently diagnosed 
hypertension was not incurred in or aggravated by his 
military service.  The lack of evidence showing that 
hypertension existed in service and the lack of a medical 
connection between the current diagnosis hypertension and 
service weigh heavily against a finding that hypertension was 
incurred in or aggravated by service.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal. 38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


Stomach ulcers:  

The veteran claims service connection for a stomach 
condition, which he asserts, was incurred during military 
service.  The service medical records are negative for a 
diagnosis of a chronic stomach condition, or for stomach 
ulcers.  The veteran's abdomen and viscera were clinically 
normal on separation exam.  Post-service medical records are 
negative for a stomach condition for many years after 
service.  

At his October 2002 VA examination, the veteran gave a 
history of burning in his chest and sour taste in his mouth.  
He admitted that he used to drink a lot of alcohol.  He used 
to take over the counter type pills like Maalox that were 
provided to him in the military and later on after service.  
He underwent an EGD as well as a colonoscopy in 1977.   The 
veteran refused to take another EGD.  The diagnosis was GERD, 
the cause of which was unclear.

The veteran argues that he incurred a stomach condition 
during his period of active service.  The veteran's lay 
opinion as well as the lay opinions of his family and friends 
alluding to the effect that he has a stomach condition 
attributable to service is not competent evidence of a such a 
nexus since lay persons are not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As there is no medical evidence of a current stomach 
condition, or evidence linking any such disorder to service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


Frostbite:   

The veteran claims service connection for frostbite of the 
feet, which he asserts, was incurred during military service.  
The service medical records are negative for a diagnosis of 
frostbite or any cold injuries.  The only notations of a foot 
disorder are 1954 notations for treatment for a right ankle 
sprain right ankle, and blisters due to his boots being too 
large.  The veteran's feet were clinically normal on his 
separation examination.

Post-service medical records are negative for residuals of 
frostbite of the feet.  The records indicate the veteran now 
has diabetes mellitus and peripheral neuropathy, which appear 
to be secondary to his diabetes.  They both first occurred 
many years after service.  He has submitted two statements 
from his parents and his brother, which notes that he told 
them he had suffered frostbite in service and had residuals 
attributed to frostbite since service.

The veteran's lay opinion as well as the lay opinions of his 
family alluding to the effect that he has residuals of 
frostbite attributable to service is not competent evidence 
of a such a nexus since lay persons are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As there is no medical evidence of current residuals of 
frostbite, or evidence linking any such disorder to service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
residuals of frostbite of the feet.  See Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997). Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


PTSD: 

The veteran contends that he has a nervous disorder which he 
associated with military service.  He has claimed that the 
correct diagnosis may be PTSD.  

The Board notes that during the pendency of the PTSD claim, 
the applicable criteria for service connection for PTSD, 38 
C.F.R. § 3.304(f), were amended on June 18, 1999, and made 
effective to March 7, 1997.  See 64 Fed. Reg. 32807-32808 
(June 18, 1999) (codified at 38 C.F.R. § 3.304(f) (2001)).  
The criteria were again amended effective March 7, 2002.  See 
67 Fed. Reg. 10330-10332 (March 7, 2002).

By way of background, under the old or pre-amendment 
regulation, service connection for PTSD required (i) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (ii) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (iii) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in- 
service stressor. 38 C.F.R. § 3.304(f) (1998).  Under the new 
regulation, service connection for PTSD requires (i) medical 
evidence diagnosing PTSD, (ii) medical evidence establishing 
a link between current symptoms and an in- service stressor, 
and (iii) credible supporting evidence that the claimed in-
service stressor occurred.  See 64 Fed. Reg. 32807-32808 
(June 18, 1999); 38 C.F.R. § 3.304(f) (2002).

The amendment effective as of March 7, 2002, concerns the 
type of evidence that may be relevant in corroborating a 
veteran's statement regarding the occurrence of a stressor in 
claims for service connection for PTSD resulting from 
personal assault. See 38 C.F.R. § 3.304(f)(3).  These changes 
were made to ensure that VA does not deny claims based on 
personal assault simply because the claimant did not realize 
that certain types of evidence may be relevant to 
substantiate his or her claim.  The March 2002 amendment is 
not applicable to the instant claim.

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed but before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Inasmuch 
as the version of § 3.304(f) in effect prior to March 7, 
1997, required a "clear diagnosis" of PTSD and the amended 
version no longer requires evidence of a "clear diagnosis" of 
PTSD, the Board finds that the outcome would be the same 
under either version, and both versions of 38 C.F.R. § 
3.304(f) will be considered.

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

However, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that the regulatory requirement for 
"credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  Evidence to support a claim that a 
veteran engaged in combat may include the veteran's own 
statements and an "almost unlimited" variety of other types 
of evidence.  VA is not required to accept the veteran's 
assertion that he engaged in combat.  Gaines v. West, 11 Vet. 
App. 353 (1998).  Neither is VA required to accept statements 
or testimony which is inherently incredible.  See Samuels v. 
West, 11 Vet. App. 433 (1998).  

The Board has reviewed all the evidence of record which 
includes service medical and personnel records, and the 
reports of VA examination and VA treatment records.  The 
medical evidence fails to show that the veteran has ever been 
diagnosed with PTSD.  He has been diagnosed with alcohol 
abuse, dysthymia, adjustment disorder with depressive and 
anxiety symptoms, and personality disorder with paranoid and 
antisocial features.  

Additionally, the veteran did not engage in combat with the 
enemy.  Consequently, the liberalized evidentiary standards 
set forth in 38 U.S.C.A. § 1154(b) and the corresponding 
regulation, 38 C.F.R. § 3.304(d), are not for application in 
this case.

One requirement of 38 C.F.R. § 3.304(f) is credible 
supporting evidence that a claimed in-service stressor 
occurred.  Since the veteran did not engage in combat with 
the enemy, such stressor must be established by credible 
supporting evidence. Here there is no such credible 
supporting evidence of an in-service stressor.

Under DSM-IV, a sufficient stressor is one in which a person 
has been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The veteran has not provided sufficient detail to verify his 
reported in-service stressor events involving a child running 
towards American soldiers with grenades in his hands.  He has 
not indicated that anyone was injured or killed (other than 
the child) in that event, or a friend being killed, or seeing 
dead bodies.  He is unable to provide dates the incidents 
occurred, or the name of his "friend" and as such, the 
events cannot be verified by search of records.  Without 
credible supporting evidence of an in-service stressor or a 
diagnosis of PTSD, threshold requirements for establishing 
service connection for PTSD are not met, and service 
connection for PTSD is not warranted.

Attempts were made to confirm the veteran's stressors, 
including seeking additional information from the veteran so 
that certain claimed incidents could be researched; however, 
he did not complete and return the stressor development 
letters sent to him by VA.  Because some of the claimed 
stressors are not the type of incidents which would be 
recorded in official military records, and others are not 
apparent in the official records, and because the dates and 
details of the claimed incidents could not be confirmed, the 
Board finds that it would be futile to attempt to undertake 
an additional search at this juncture.  Therefore, the Board 
finds that there is no evidence to support the veteran's 
allegations as to his in-service stressors.  Since the 
evidence does not reflect that the veteran was engaged in 
combat with the enemy, corroborating supporting evidence is 
needed to verify the claimed stressors.  In that regard, 
attempts to locate supporting documentation have been 
unsuccessful.  As no relevant information has been 
forthcoming, the Board finds that the veteran's claim fails 
in this element.

The veteran argues that he is suffering from PTSD related to 
psychological stress he experienced in service.  The 
veteran's lay opinion as well as the lay opinions of his 
family alluding to the effect that he has PTSD attributable 
to service stressors is not competent evidence of a such a 
nexus since lay persons are not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, based on the evidence of record, the veteran does not 
have a current diagnosis of PTSD, he did not engage in combat 
and the only evidence of in-service stressors is contained in 
the veteran's own uncorroborated statements.  Thus, the Board 
concludes that there is no credible supporting evidence that 
the claimed in-service stressors actually occurred.  Absent a 
diagnosis of PTSD, and credible supporting evidence that the 
claimed in-service stressors actually occurred, essential 
elements for a grant of service connection for PTSD are not 
established. 38 C.F.R. § 3.304(f) (2002); Cohen v. Brown, 10 
Vet. App. 128 (1997).

In light of the above, the Board must conclude that service 
connection is not warranted for PTSD.  In reaching this 
decision, the Board has determined that application of the 
evidentiary equipoise rule is not required in this case 
because the preponderance of the evidence is against the 
claim. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

ORDER

Entitlement to service connection for a bilateral hearing 
loss is denied.

Entitlement to service connection for hypertension denied. 

Entitlement to service connection for stomach ulcers is 
denied.

Entitlement to service connection for residuals of frostbite 
of the feet is denied.

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

